AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                  for the
                                                         District of South Carolina


               Thomas Raymond Firriolo,
                            Plaintiff
                               v.                                            Civil Action No.       6:18-cv-00898-DCC

   David Diamant, M.D., AFC, LLC, Urgent Care,
     Greenville, South Carolina; Jessica Mitchell,
    FNP, Urgent Care, Greenville, South Carolina;
   Andrew Beazley, RN, MHA, Corporate Director,
  Expericience of Care, Bon Secours Health System,                   )
 LLC, Greenville, South Carolina; Wael Haidar, MD,                   )
                                                                     )
  MBA, Senior Vice President, Provider Net Works,
                                                                     )
 Bon Secours Health System, LLC, Greenville, South
                                                                     )
   Carolina; Kathy Thorsell, Director, Bon Secours
   Health System, LLC, Greenville, South Carolina,
   Well Care Health Plan, Insurer, Columbia, South
  Carolina; C.T. Corporate System, LLC, Columbia,
    South Carolina; Home Care Health of the Low
 Country; Home Care of the Medland; Home Care of
    the Up-State, all of Columbia, South Carolina,
                          Defendants


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                  recover from the defendant (name)                  the amount of             dollars ($    ),
which includes prejudgment interest at the rate of              %, plus postjudgment interest at the rate of       %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                              .
O other: the plaintiff, Thomas Raymond Firriolo, shall take nothing of the defendants; David Diamant, Jessica
Mitchell, Andrew Beazley, Wael Haidar, Kathy Thorsell, Well Care Health Plan, C.T. Corporate System, LLC, Home
Care Health of the Low Country, Home Care of the Medland, and Home Care of the Up-State, from the complaint filed
pursuant to 28 U.S.C. § 1331 and this action is dismissed without prejudice.

This action was (check one):
 tried by a jury, the Honorable                             presiding, and the jury has rendered a verdict.

 tried by the Honorable                           presiding, without a jury and the above decision was reached.
O decided by the Honorable Donald C. Coggins, Jr., United States District Judge, presiding, adopting the Report and
Recommendation set forth by the Honorable Paige J. Gossett, United States Magistrate Judge, which recommended
dismissing the complaint without prejudice.

Date: October 15, 2018                                          ROBIN L. BLUME, CLERK OF COURT




                                                                             Signature of Clerk or Deputy Clerk
